                                                                           1

                                                                           2
                                                                             Nicholas F. Adams
                                                                           3 Nevada Bar No. 14813
                                                                             nadams@wshblaw.com
                                                                           4 Wood, Smith, Henning & Berman LLP
                                                                             2881 Business Park Court, Suite 200
                                                                           5 Las Vegas, Nevada 89128-9020
                                                                             Telephone: 702 251 4100
                                                                           6 Facsimile: 702 251 5405

                                                                           7 Attorneys for Defendants, Lusine Danayan and
                                                                             Jack Danayan
                                                                           8

                                                                           9                                     UNITED STATES DISTRICT COURT
                                                                          10                                 DISTRICT OF NEVADA, SOUTHERN DIVISION
                                                                          11
WOOD, SMITH, HENNING & BERMAN LLP
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                          12 HELPING HANDS WELLNESS CENTER,                     Case No. 2:19-CV-00881-JCM-NJK
                                        LAS VEGAS, NEVADA 89128-9020




                                                                             INC., a Nevada corporation,
                                                                          13                                                    WOOD, SMITH, HENNING & BERMAN
                                                Attorneys at Law




                                                                                           Plaintiff,                           LLP'S MOTION FOR REMOVAL OF
                                                                          14                                                    ONLY ATTORNEY CHRISTINA M.
                                    TELEPHONE 702 251 4100




                                                                                    v.                                          MAMER FROM SERVICE LIST
                                                                          15
                                                                             LUSINE DANAYAN, an individual; JACK                The Hon. James C. Mahan
                                                                          16 DANAYAN, an individual,
                                                                                                                                Trial Date: None Set
                                                                          17                     Defendants.
                                                                          18

                                                                          19            COME NOW, Defendants, LUSINE DANAYAN and JACK DANAYAN (hereinafter
                                                                          20 "Defendants"), by and through their attorneys of record, WOOD, SMITH, HENNING & BERMAN

                                                                          21 LLP ("Wood Smith") hereby submit their Motion for Removal of only Attorney CHRISTINA M.

                                                                          22 MAMER, from electronic service list as an Attorney for Defendants.

                                                                          23            Christina M. Mamer was previously employed by Wood Smith. As Ms. Mamer is no longer
                                                                          24 employed by Wood Smith, and is no longer involved in this case, we respectfully request that she be

                                                                          25 removed from the electronic service list.

                                                                          26 / / /

                                                                          27 / / /

                                                                          28 / / /
                                                                               LEGAL:10795-0020/12634570.1                                    Case No. 2:19-CV-00881-JCM-NJK
                                                                                                 WOOD, SMITH, HENNING & BERMAN LLP'S MOTION FOR REMOVAL OF
                                                                                                   ONLY ATTORNEY CHRISTINA M. MAMER FROM SERVICE LIST
                                                                           1

                                                                           2

                                                                           3

                                                                           4 DATED: September 13, 2019                   WOOD, SMITH, HENNING & BERMAN LLP

                                                                           5

                                                                           6
                                                                                                                         By:        /s/ Joel D. Odou
                                                                           7                                                        JOEL D. ODOU
                                                                                                                                    NICHOLAS F. ADAMS
                                                                           8                                             Attorneys for Defendants,
                                                                                                                         Lusine Danayan and Jack Danayan
                                                                           9

                                                                          10

                                                                          11
WOOD, SMITH, HENNING & BERMAN LLP
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                          12      IT IS SO ORDERED.
                                        LAS VEGAS, NEVADA 89128-9020




                                                                          13
                                                Attorneys at Law




                                                                          14
                                    TELEPHONE 702 251 4100




                                                                                _________________________________
                                                                          15    NANCY J. KOPPE
                                                                          16    UNITED STATES MAGISTRATE JUDGE

                                                                          17    DATED: September 16, 2019

                                                                          18

                                                                          19

                                                                          20

                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26

                                                                          27

                                                                          28
                                                                               LEGAL:10795-0020/12634570.1                  -2-               Case No. 2:19-CV-00881-JCM-NJK
                                                                                                 WOOD, SMITH, HENNING & BERMAN LLP'S MOTION FOR REMOVAL OF
                                                                                                   ONLY ATTORNEY CHRISTINA M. MAMER FROM SERVICE LIST
